Opinion issued November 29, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00499-CV



DAVE WARD, III, Appellant

V.

ANGELA DENICE WOODS, Appellee



On Appeal from the 328th District Court
Fort Bend County, Texas
Trial Court Cause No. 2007CV154682



MEMORANDUM OPINION	Appellant, Dave Ward, III, has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.